t c summary opinion united_states tax_court seifu hailu ragassa petitioner v commissioner of internal revenue respondent docket no 24782-07s filed date seifu hailu ragassa pro_se molly h donohue for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to business_expense deductions cost_of_goods_sold and itemized_deductions greater than the amounts respondent allowed background the parties submitted a stipulation of facts with accompanying exhibits and we incorporate the stipulation and those exhibits by this reference petitioner resided in new hampshire when he filed his petition petitioner is originally from ethiopia where he worked as a journalist politically persecuted he left in for kenya where he served as an interpreter in the u s embassy in nairobi he emigrated to the united_states near the end of or beginning of settling in new hampshire during the year at issue in addition to being a student petitioner had three sources of income which he correctly reported on his federal_income_tax return petitioner’s main source_of_income was dollar_figure that he earned as a full-time_employee of the state of new hampshire department of corrections petitioner served the department of corrections as sergeant supervising correctional officers and more than inmates who were assigned to a medium-custody facility while awaiting parole into the community petitioner also earned dollar_figure serving part time as a translator and interpreter for a new hampshire language services corporation words foreign language translation interpreting services inc words petitioner speaks many languages including aramaic ethiopian hindi and urdu about every second or third week on weekdays when he was not scheduled for work petitioner would drive to a court in maine or massachusetts to perform interpreting services the distance to the court in maine petitioner’s principal destination i sec_150 to miles from petitioner’s home petitioner would usually return home the same day but on occasion including sessions that lasted for days petitioner would stay overnight and drive home the following day petitioner received a flat rate from words of dollar_figure per hour words did not pay for petitioner’s travel time or reimburse petitioner for his vehicle or other expenses words issued a form 1099-misc miscellaneous income for reporting the dollar_figure as nonemployee compensation petitioner therefore worked a total of hours dollar_figure divided by dollar_figure per hour for words during petitioner reported his income and expenses from his interpreting activities on schedule c profit or loss from business a categorization that respondent does not challenge petitioner’s third source_of_income was gambling winnings on forms w-2g certain gambling winnings foxwoods resort casino reported that petitioner won dollar_figure in gambling proceeds during petitioner timely filed his federal_income_tax return which respondent examined eddy of ekanem tax services in boston prepared the tax_return and checked the box as a self-employed paid preparer because petitioner could not recall the preparer’s last name we will hereinafter refer to the preparer as mr ekanem in a notice_of_deficiency respondent determined a deficiency in federal_income_tax of dollar_figure arising from the following five adjustments per amount tax_return allowed schedule c cost_of_goods_sold dollar_figure -0- car truck expenses big_number dollar_figure insurance big_number -0- schedule a charitable_contributions big_number -0- gambling_losses big_number big_number discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner does not argue that he satisfied the elements for a burden shift but even if he did advance this argument petitioner did not produce sufficient evidence to support a burden shift accordingly the burden_of_proof remains on petitioner to disprove respondent’s determination for ii procedural matters before delving into respondent’s specific adjustments petitioner asks the court to consider two issues with respect to respondent’s procedural conduct a preliminary notices with respect to the first procedural issue petitioner claims that he did not receive any preliminary notices such as the so-called 30-day_letter or cp2000 notice that the internal_revenue_service irs normally sends to taxpayers therefore petitioner contends that the irs deprived him of an opportunity to discuss the adjustments before the irs determined his deficiency petitioner does not dispute and would have no first-hand knowledge to dispute respondent’s assertion that the irs sent preliminary notices by regular first class mail in march and date petitioner simply states that he did not receive the notices and was consequently surprised when he received by registered mail the notice_of_deficiency dated date determining an income_tax deficiency of dollar_figure for the court generally will not look behind a deficiency_notice to examine the evidence used or the propriety of the commissioner’s motives or of the administrative policy or procedure involved in making his determinations 62_tc_324 declining to investigate the commissioner’s alleged failures to issue a 30-day_letter and to offer the taxpayers a conference with appeals before issuing the notice_of_deficiency the underlying rationale for this principle is that the court conducts its proceedings de novo deciding a taxpayer’s tax_liability on the merits of the case and not on any previous record the commissioner has developed at the administrative level id as long as the notice_of_deficiency reveals on its face that the commissioner has made a determination for a particular year in a particular amount and after reviewing information specific to the particular taxpayer then barring unusual facts or circumstances not present here the notice_of_deficiency is valid 90_tc_110 65_tc_511 whittington v commissioner tcmemo_1999_279 preliminary notices and administrative meetings may be courteous and may allow taxpayers to resolve early misconceptions by the commissioner but sec_6212 setting forth the requirements for issuing a notice_of_deficiency or any other section does not require them in petitioner’s case the 10-page notice_of_deficiency indicates clearly that respondent made a determination for a particular year in a particular amount dollar_figure after examining the particular items of petitioner’s federal_income_tax return accordingly we find that respondent’s notice_of_deficiency is valid b detrimental reliance petitioner’s second complaint against respondent’s procedures begins with a date telephone conversation that mr ekanem and petitioner had with richard theodore the irs representative whose name the notice_of_deficiency dated date lists as the proper person to contact at the irs according to petitioner during the telephone conversation mr theodore told mr ekanem and petitioner that the irs was all set with respect to the adjustments petitioner interpreted this comment as having convinced mr theodore that the commissioner’s determination was in error and petitioner’s return was correct as filed the court received into evidence a copy of the notice_of_deficiency with a note petitioner wrote on the front page asking mr theodore to please close this audit per the date telephone conversation petitioner therefore felt misled when on date he called mr theodore and discovered that he still owed the dollar_figure petitioner then had to scramble to file his petition quickly before the 90-day period expired days later leaving petitioner wondering whether mr theodore and the irs had intentionally tried to trick him into missing the deadline for filing a petition with the tax_court respondent claims that after the notice_of_deficiency was issued the appeals_office sent several letters to petitioner but petitioner did not respond petitioner counters that but for mr theodore’s false representation petitioner would have had his accountant available to provide copies of his records to respondent instead by the time petitioner called mr ekanem for additional assistance an individual in the office informed petitioner that mr ekanem was unavailable because he was in nigeria petitioner had given all of his tax records to mr ekanem during the tax preparation session in early petitioner acknowledged that mr ekanem returned the originals but petitioner lost them unfortunately for petitioner even if mr theodore made such a statement the commissioner is empowered to retroactively 1we take judicial_notice that on date a lexington mass resident named eddy ekanem pleaded guilty to one count of embezzlement and four counts of larceny related to insurance fraud receiving a sentence of years in the house of corrections correct mistakes of law even where a taxpayer has relied to his detriment on the commissioner’s mistake 381_us_68 montgomery v commissioner supra pincite the recommendation of an irs agent for a no change audit is not binding on the commissioner for purposes of litigation hodel v commissioner tcmemo_1996_348 an irs agent does not have the authority to bind the commissioner even if the taxpayer has detrimentally relied on the erroneous advice of an agent iii respondent’s disallowances a deductions in general_deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 e income_tax regs if a taxpayer can establish that he once possessed adequate_records but lost the records on account of circumstances beyond his control such as a fire or flood or other_casualty then the court will permit the taxpayer to reasonably reconstruct his expenses 65_tc_342 taxpayers may deduct ordinary and necessary expenses that they pay in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir hereinafter the cohan_rule or simply cohan the taxpayer must present sufficient evidence for the court to form an estimate because without such a foundation any allowance would amount to unguided largesse 85_tc_731 congress enacted legislation negating the judicial doctrine_of cohan with regard to certain but not all expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date expenses associated with travel meals and certain listed_property defined in sec_280f including passenger automobiles computers and cellular telephones are all now subject_to a heightened level of substantiation requiring taxpayers to corroborate their statements with adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense sec_274 thus for these categories of expenses even if an estimate would otherwise be allowable under cohan the code prohibits a deduction unless the taxpayer has sufficient substantiation see sec_1_274-5t temporary income_tax regs supra with respect to cost_of_goods_sold purchases are not deductible but are instead an offset to gross_receipts in determining gross_income 88_tc_654 nunn v commissioner tcmemo_2002_250 wright v commissioner tcmemo_1993_27 sec_1_61-3 income_tax regs thus the code does not treat cost_of_goods_sold as a deduction from gross_income and it is not subject_to the limitations on deductions in sec_162 and sec_274 see metra chem corp v commissioner supra 65_tc_422 affd per curiam 584_f2d_53 5th cir nunn v commissioner supra sec_1_61-3 sec_1_162-1 sec_1_471-3 income_tax regs nonetheless taxpayers must substantiate the amount they report as cost_of_goods_sold and they must maintain sufficient records for this purpose sec_6001 nunn v commissioner supra wright v commissioner supra sec_1_6001-1 income_tax regs keeping in mind these well-established principles we now apply the law to petitioner’s specific facts to decide whether respondent’s determinations are correct for b schedule c--translation and interpretation service sec_1 cost_of_goods_sold petitioner reported dollar_figure in cost_of_goods_sold and respondent disallowed the entire amount petitioner is unsure what items mr ekanem included in cost_of_goods_sold petitioner testified that the items were probably goods which would help me as an interpreter maybe clothes maybe some items which were helpful to me to go up there and interpret petitioner acknowledged that he bought suits for his interpreting assignments and that mr ekanem probably included the costs of the suits in cost_of_goods_sold petitioner stated that the suits he bought in for interpreting were different from suits he would wear for other purposes such as going out to a formal dinner but he did not specify how the suits were different taxpayers may deduct expenses for articles of clothing under sec_162 only if the clothing is required in the taxpayer’s employment is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 we find the suits petitioner purchased in to serve as an interpreter are suitable for general wear therefore petitioner is not entitled to claim as a cost_of_goods_sold or otherwise deduct amounts he paid for clothing in to serve as an interpreter with respect to any other items petitioner included in cost_of_goods_sold for petitioner unfortunately provided no information we therefore sustain respondent’s full disallowance of petitioner’s cost_of_goods_sold car and truck expenses petitioner claimed dollar_figure and respondent allowed dollar_figure in deductions for car and truck expenses for petitioner claimed he owned two automobiles in a large chevrolet suburban for personal_use and for commuting to and from his job as a corrections officer and a smaller gas-efficient dodge neon he bought in for dollar_figure that he used exclusively for driving to and from his interpreting assignments petitioner claims he maintained a contemporaneous log detailing the trips he made for interpreting and that he presented the log to mr ekanem to calculate the proper deduction but as noted petitioner was unable to find the original log and mr ekanem was unavailable at trial to produce a copy or to explain the deduction petitioner did not establish that he lost the original on account of circumstances beyond his control even if this were the case petitioner has not satisfied the second requirement of reasonably reconstructing or even attempting to reconstruct his expenses see gizzi v commissioner t c pincite moreover sec_274 requires stringent substantiation requirements for certain expenses including expenses related to passenger automobiles as listed_property under sec_280f respondent already allowed a deduction for of dollar_figure which was apparently an allowance of big_number business miles times the standard mileage rate of cents per mile see revproc_2004_64 sec_5 2004_2_cb_898 setting the standard mileage rate for pincite cents per mile we also note that in part v other expenses of schedule c mr ekamen on petitioner’s behalf separately deducted dollar_figure as a gasoline expense which respondent did not challenge the standard mileage rate includes an allowance for gasoline as well as for depreciation or lease payments maintenance and repairs tires oil insurance and registration fees id sec_5 c b pincite consequently petitioner has provided no evidence to support a larger deduction than the one or ones respondent has already allowed we sustain respondent’s partial_disallowance of petitioner’s car and truck expenses insurance petitioner deducted dollar_figure as an insurance expense for and respondent disallowed the entire amount petitioner estimated that of the dollar_figure he paid about dollar_figure or dollar_figure for homeowner’s insurance and the remaining dollar_figure to dollar_figure was for automobile insurance on the dodge neon that he drove exclusively for his interpreting assignments for the rest of this discussion we will assume petitioner spent dollar_figure on homeowner’s insurance and the remaining dollar_figure on automobile insurance for a automobile insurance as noted above the standard mileage rate already includes an allowance for insurance revproc_2004_64 sec_5 moreover passenger automobiles are included as listed_property under sec_280f and related expenses are therefore subject_to the stringent substantiation requirements of sec_274 petitioner provided no records no canceled checks from his bank and not even copies of bills or policy statements from his insurance_company to substantiate that he paid dollar_figure in automobile insurance in or that the payment was solely for the dodge neon petitioner also did not present a reconstructed record to replace his lost log establishing his business_use_percentage for the dodge neon for all of these reasons we sustain respondent’s full disallowance of petitioner’s automobile insurance expense b homeowner’s insurance regarding the homeowner’s insurance taxpayers may deduct expenses related to a portion of their home that they use regularly and exclusively as the principal place of any trade_or_business sec_280a tobin v commissioner tcmemo_1999_328 the record contains no indication that words provided petitioner with office space even if words did provide space we doubt petitioner could have conveniently accessed his messages and conducted his business there petitioner’s uncontroverted testimony is that he dedicated part of his home regularly and exclusively to coordinating his interpreting activities petitioner estimated the space as or square feet of his big_number square-foot home in this space petitioner maintained a computer a desk a fax machine and a printer to receive telephone calls and faxes from hospitals immigration offices and courts petitioner checked his messages regularly before and after his job as a corrections officer respondent did not challenge this aspect of petitioner’s testimony we find petitioner’s testimony regarding the business use of his home credible however petitioner’s estimate of a or 400-square-foot area seems excessive for such a limited activity only paid hours for all of therefore without additional information applying cohan and bearing heavily against petitioner we find it likely that petitioner dedicated no more than a small area perhaps square feet out of the big_number square-foot home or dollar_figure percent for business use ordinarily at this juncture we would find that petitioner is entitled to a dollar_figure dollar_figure x dollar_figure percent deduction on schedule c for a homeowner’s insurance expense for however sec_280a provides two additional considerations first sec_280a limits a taxpayer’s deductions for business use of a home to the amount by which the activity’s gross_income from the taxpayer’s business use of the residence exceeds the sum of deductions which are allowable regardless of whether the taxpayer used the residence for business such as mortgage interest and property taxes plus deductions for expenses of the business which are not allocable to the business use of the residence see tobin v commissioner supra in other words a taxpayer may not claim a deduction that would give rise to or increase a net_loss from the business to which the deduction relates visin v commissioner tcmemo_2003_246 additionally sec_280a provides that the taxpayer may carry forward any resulting disallowed deductions to the next year see sec_280a flush language on schedule c for petitioner reported a loss of dollar_figure before respondent’s adjustments accordingly the amount of the dollar_figure eligible homeowner’s insurance expense that petitioner may deduct in or must carry forward to will be computed under rule c itemized_deduction sec_1 charitable_contributions petitioner deducted dollar_figure in charitable_contributions on schedule a itemized_deductions for respondent disallowed the entire amount as not being made to a qualifying_organization petitioner acknowledges that part of the dollar_figure total includes donations he sent to ethiopia to help charitable causes there and he concedes that these overseas organizations are not qualified sec_501 charities within the meaning of sec_170 however petitioner also claims that he belongs to attended and tithed his income to the ethiopian orthodox church in the united_states not the ethiopian methodist church which mr ekamen mistakenly keyed onto schedule a petitioner states that he attended an ethiopian orthodox church about once a month in the washington d c area where most of his family resides and that he also attended an ethiopian orthodox church in boston when his schedule permitted petitioner claims he donated clothes to families in need in the boston area and that he put about dollar_figure cash in the church’s box each time he attended a church in washington or boston petitioner acknowledges he did not ask for receipts but he has offered to provide respondent with the telephone number and contact information for the church in washington d c taxpayers may generally deduct a charitable_contribution only if they substantiate the deduction in a manner verifiable according to regulations prescribed by the secretary sec_170 for each charitable_contribution of money less than dollar_figure made before the pertinent regulation requires that the taxpayer substantiate the contribution with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution alami el moujahid v commissioner tcmemo_2009_42 sec_1_170a-13 income_tax regs contributions of cash or property of over dollar_figure require the donor to obtain the donee’s contemporaneous written acknowledgment of the donation sec_170 alami el moujahid v commissioner supra the court has not decided definitively whether cohan is available to estimate charitable_contributions see kendrix v commissioner tcmemo_2006_9 finding that the court has not yet squarely addressed the inherent conflict between sec_170 and the application of cohan to unverified or inadequately substantiated charitable_contributions however precedents exist to allow a cohan estimate for charitable_contributions especially where we find the taxpayer was candid forthright and credible stockwell v commissioner tcmemo_2007_149 stating unconditionally that we may estimate cash charitable_contributions under the cohan_rule hooks v commissioner tcmemo_1993_437 wren v commissioner tcmemo_1984_456 petitioner provided no substantiation of his charitable_contributions however respondent’s blanket disallowance goes too far petitioner is an industrious individual working two jobs while attending school his religious commitment appears genuine in summary for charitable_contributions using our best judgment on the entire record before us and under cohan bearing heavily against petitioner’s own inexactitude we find it credible that at least once a month throughout petitioner attended and made a cash contribution of at least dollar_figure to a qualified ethiopian orthodox church in washington d c or in boston accordingly petitioner is entitled to an itemized_deduction of dollar_figure for charitable_contributions in gambling_losses petitioner deducted dollar_figure in gambling_losses as an itemized_deduction and respondent limited the deduction to dollar_figure the amount of petitioner’s reported gambling winnings losses from wagering transactions are limited to the gains from the transactions sec_165 merkin v commissioner tcmemo_2008_146 sec_1_165-10 income_tax regs petitioner has provided no justification to disregard this rule and we find none therefore we sustain respondent’s partial_disallowance of petitioner’s gambling_losses to reflect our disposition of the issues decision will be entered under rule
